--------------------------------------------------------------------------------

Exhibit 10.i
PUT/CALL ORDER SPECIFICATION


This Put/Call Order Specification is made by Energizer Holdings, Inc.
(“Counterparty”) for the increase of the Transaction amount under that certain
written confirmation dated as of May 31, 2002, as amended from time to time,
between Counterparty and Citigroup Global Markets Limited (“Citigroup”) (the
“Confirmation”) (capitalized terms not defined herein shall have the meaning
given those terms in the Confirmation).
 
CITIGROUP GLOBAL MARKETS LIMITED IS NOT REGISTERED AS A BROKER-DEALER UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. CITIGROUP GLOBAL MARKETS INC. IS
ACTING AS AGENT FOR CITIGROUP GLOBAL MARKETS LIMITED IN CONNECTION WITH THIS
TRANSACTION. CITIGROUP GLOBAL MARKETS LIMITED IS YOUR COUNTERPARTY TO THIS
TRANSACTION.
 
A.) Put/Call Order Specification Requirements
 
1.) Commencing on November 30, 2005 (such day the “Commencement Date”) under
that certain Confirmation (capitalized terms not defined herein shall have the
meaning given those terms in the Confirmation), Citigroup will increase the
Transaction amount on Counterparty’s behalf pursuant to this Put/Call Order
Specification, provided that the total number of Shares applicable to this
Put/Call Order Specification shall not exceed 235,000, and the total number of
Shares applicable to any particular Tranche Date shall not exceed Rule 10b-18
limits.
 
B.) Discontinuation of this Put/Call Order Specification
 
Counterparty acknowledges and agrees that Citigroup may discontinue this
Put/Call Order Specification in the event that:
 
1.)  In the opinion of Citigroup’s counsel, effecting this Put/Call Order
Specification would result in a violation of applicable law or a breach of any
contract to which Citigroup or its affiliates are a party or by which it or its
affiliates are bound.
 
2.)  Counterparty’s counsel notifies Citigroup that this Put/Call Order
Specification would result in a violation of applicable law by Counterparty.
 
3.)  Trading in the Shares is halted or suspended.
 
4.)  If Counterparty files a registration statement with the Securities and
Exchange Commission relating to sale of the Shares (or any security into which
the Shares is convertible).
 
C.) Modification of this Put/Call Order Specification
 
Any modification of this Put/Call Order Specification by Counterparty will be
made in good faith and not as part of a scheme to evade the prohibitions of Rule
10b-18, and only with Citigroup’s written consent. In particular, Counterparty
agrees that it will not modify or propose to modify this Put/Call Order
Specification at any time that it is aware of any material non-public
information about it and/or the Shares.
 
D.) Termination of this Put/Call Order Specification
 
1.) This Put/Call Order Specification will terminate on December 31, 2005 unless
earlier terminated in the event one of the following occurs:
 
a.) Citigroup determines, in its sole discretion, that it is prohibited for any
reason from engaging in increasing the Transaction amount under this Put/Call
Order Specification.
 
b.) Citigroup receives notice that Counterparty has filed a petition for
bankruptcy or reorganization, or a petition for bankruptcy has been filed
against Counterparty and has not been dismissed within sixty (60) calendar days
of its filing.
 
E.) Governing Law
 
This Put/Call Order Specification will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
State’s conflict of laws rules.
 

IN WITNESS WHEREOF, Counterparty has sent this Put/Call Order Specification as
of the date first above written.
 
Dated: November 30, 2005
ENERGIZER HOLDINGS, INC.
 
By:    
 
Name: Ward Klein
Title: Chief Executive Officer
 
 
Confirmed as of the date first above written:
 
CITIGROUP GLOBAL MARKETS INC.
as agent for
CITIGROUP GLOBAL MARKETS LIMITED
 
By:  
Name:
Title:





